Title: To George Washington from the Board of War, 13 October 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] October 13th 1779
        
        We have been honoured with your Letter of the 8th and have communicated to Mr Murray and Major Stein the mode of procuring the Exchange of the latter for Major Murray as pointed out by your Excellency and which we think very just and right both as to the Thing itself and the manner of conducting it.
        We will enquire into the Numbers of Men of the marching Regiments detained as Artificers. These Men were generally taken out of the Hospitals—convalescent and moderate Labour with its Emoluments has been of Service to them and the public. Many of them are encumbred with large Families out of pity to whom they were indulged with Liberty of working here. We have not heard of many complaints as to their Morals or Conduct. When we do we send off the Delinque[n]t to Camp. The Numbers we believe are not so great as are imagin’d. They are all in our Opinion very Usefully employ’d in repairing arms, making Cartouch Boxes &c: nor can we tell how to replace them if sent away. We are extremely averse to weakning the Line by employing the Soldiers and we know it is disagreeable to the Officers to have their Commands interfered with. But with all we can hire and all we have in every Capacity it is with the utmost Difficulty the Supplies can be prepared. We cannot too avoid saying that we wish in the bulky Catalogue of those in the several Regiments returned on Command all were as Usefully employed as the few Artificers detained by our Orders and whose Numbers we believe do not amount to twenty five from the whole Army. This Observation arises

in our Minds from the Multitudes of Soldiers (among others) we constantly perceive brought from Camp as Servants not only by Officers in the Line of every Rank but also by many on the Staff. Whether this Inconvenience is not too deep rooted to remedy we are doubtful. We are conscious that your Excellency has done every thing to check and modify it that depen[d]ed on you: And we only mention it as we know that while these practices have been pass’d over by Officers in Silence much more than was Necessary has been said as to the few Artificers detained by our Order some of whom have been maltreated and confined as Deserters tho’ our Order for their Detention was shewn to the Officers. This is one among other Disagreemen[t]s we have pass’d over for the sake of Peace. We will send of the least Useful of the Men now working here and if Possible the whole. But we are and shall be much embarras’d to get the preparations for the present Occasion in any Forwardness with all the Men and all the Exertions in our Power.
        We agree with your Excellency as to the Propriety of having all the Issues of Clothing pass under the Notice of the Clothier General. The Disorders of former Transactions convince us of the Necessity of this Regulation which we have been aiming to establish for along time past. But Officers in Command at Posts and on Detachments must join in the plan for it has been too much the case that Articles have been taken when wanted and at Hand without reguarding a general Justice due to the whole, and hereby some Troops have been amply clad while others were totally Destitute. There are however Exceptions to any General Rule which can be formed and then must be left to Discretion. We have given no Orders about Issues to any purchasing Agents except in some special levies; but we find it was practiced by those at a distance and in many Instances in our Opinion improperly. But the Importunities of some and the pointed Commands of others were difficult to be resisted. In some Cases however we have perceived the Issues were indispensible tho’ attended with the Inconveniences of Want of Regularity. We have Observed too generally that let the System be what it will many of the persons to execute it will rather do irregul⟨ar⟩ Things than resist Importunity or rigid Commands.
        We will assist Mr Wilkinson in procuring all the orders for Cloathing given by us (which are as few as possible as we have generally ordered the Articles to be sent to Camp for Distribution) and shall be happy in reducing to order a Department for which large Supplies have been provided & which from their Manner of Distribution have not been so Serviceable as could have been wished. We have the honour to be with the greatest respect and Esteem Your very Obedt Servants
        
          Richard PetersBy Order
        
       